Citation Nr: 9927534	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-07 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for frostbite, 
bilateral feet.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities, due to 
frostbite.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to July 1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to service 
connection for frostbite, bilateral feet, and for bilateral 
peripheral neuropathy of the lower extremities.

The Board notes, as to service connection for bilateral 
peripheral neuropathy of the lower extremities, that this 
issue has been addressed and developed on a direct service 
connection basis.  However, as discussed below, the evidence 
of record shows that the veteran's peripheral neuropathy is a 
result of frostbite.  As such, the Board finds the issue 
before it for consideration as framed on the title page of 
this decision.


FINDINGS OF FACT

1.  The clinical evidence of record supports a finding that 
the veteran experienced frostbite in service.

2.  The clinical evidence of record shows that the veteran's 
peripheral neuropathy is a result of frostbite.



CONCLUSIONS OF LAW

1.  Frostbite was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

2.  Bilateral peripheral neuropathy of the lower extremities 
results from the veteran's in-service frostbite.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that it finds the veteran's claim 
as to both issues to be "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran has 
presented a claim as to both issues which is not implausible.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Further, 
after reviewing the record, the Board is satisfied that all 
the relevant facts have been fully developed and that the 
case as to both issues is properly in appellate status.


I. Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Moreover, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Further, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

The veteran's service medical records show that the veteran 
was out in the field frequently while in Germany, in 1987 and 
1988.  The veteran's separation examination is not of record.

VA outpatient treatment records dated from March 1991 to 
December 1995 reflect the veteran's reported service medical 
history of having had frostbite.  A December 1995 entry 
contains the diagnosis of peripheral neuropathy, secondary to 
bilateral frostbite.

The December 1995 VA examination, conducted in connection 
with the veteran's claim for service connection, reflects the 
veteran's reported history of having first experienced 
frostbite while stationed in Korea, in 1986 and 1987.  The 
veteran stated that they were in the field and that his feet 
got cold and wet.  The troops were taken in for a recovery 
period of approximately two hours and then returned to the 
field.  The veteran received no other treatment for his 
complaints or possible frostbite at that time.  He was not 
told he had frostbite until approximately two weeks later, 
when he complained of burning pain throughout the whole foot, 
primarily in the halluces and fifth digits of both feet.  The 
veteran stated that he still got burning pains and that they 
could last for days at a time.  The veteran also stated that 
he had minimal pain out of shoe gear, when nothing was 
rubbing or touching his foot.  He complained of sharp, 
shooting pain in the left foot, particularly radiating to the 
back of the foot and up the lower leg.  He also complained of 
pain in the right foot, extending from the toes to the heel, 
which was more of a dull ache to a burning pain.  Lower 
extremity examination revealed intact vascular status 
bilaterally.  Neurologically, the veteran had a loss of 
protective sensation to the distal forefoot to the midfoot 
area bilaterally.  The veteran also had a delayed to 
decreased vibratory sensation to the forefoot region 
bilaterally.  Vibratory sensation was normal and intact at 
the talonavicular midfoot region and ankle region 
bilaterally.  It was noted that the veteran had mycotic nails 
times 10, with no open lesion.  The pertinent diagnosis was 
peripheral neuropathy secondary to frostbite bilaterally.  It 
was noted that the veteran would need periodic evaluation to 
assess the severity and risk potential.  The veteran was 
referred to the Rehabilitation Medicine Service for nerve 
conduction velocity tests to assess the current pathology of 
the nerves and the severity and specific nerves affected in 
both lower extremities.  

Correspondence from Dr. H., VA Staff Physician, Director, 
Coronary Care Unit, (dated in March 1999) confirms that the 
veteran experienced symptoms of peripheral sensory neuropathy 
following frostbite exposure.  Dr. H. indicated that he had 
conferred with a VA staff neurologist as to the veteran's 
case.  It was noted that this colleague had extensive 
experience with patients suffering from peripheral 
neuropathy, having had frostbite.  It was also noted that 
this colleague had evaluated a large number of patients 
complaining of peripheral neuropathy following frostbite 
exposure.  Pursuant to this consultation, Dr. H. was 
confident that the symptoms of lower extremity burning, pain, 
and numbness experienced by the veteran could be due to 
frostbite, as the veteran had no other known systemic disease 
that might cause peripheral neuropathy.

At his video hearing before a Member of the Board (conducted 
in July 1999), the veteran testified that he had been 11 
Bravo Infantry while in service.  (Transcript (T.) at 3).  He 
also testified that he had spent about 95 percent of his 
military tour exposed to cold weather.  Id.  The veteran 
stated that he had been in Germany for about 24 months, then 
Fort Benning for about 18 months, then Korea for between 12 
and 15 months.  (T. at 4).  When asked if he served outside 
often, the veteran responded that 11 Bravo Infantry was 
always outside.  Id.  The veteran slept outside, and his 
sleeping bag and clothing would be all wet.  Id.  When asked 
if he had stayed out all night periodically, the veteran 
responded that there had been many times like that.  (T. at 
5).  As to symptomatology, the veteran stated that he had 
problems with numbness and tingling.  (T. at 6).  He also 
stated that his toenails continued to fall off.  Id.  The 
veteran's representative referenced the March 1999 VA 
opinion, which indicated that the veteran's pain and numbness 
could likely be due to frostbite.  (T. at 7).  The veteran 
testified that about 12 soldiers had come back from the DMZ, 
all wet, and that an examination of their feet was done after 
they had been picked up and returned.  (T. at 8).  They had 
stayed in the tent, taken their socks off, and had gotten 
warm.  Id.  The veteran was not sure whether notes had been 
made after they had all been examined.  Id.  Often times out 
in the field, notes were not taken.  Id.  The veteran 
testified that out in the field, he had run about eight 
patrols per week, about four "recons" per week, and that he 
would go out and set up ambushes.  (T. at 9).  The veteran 
and his service representative believed that the conditions 
under which the veteran served affected the ability to keep 
medical records.  Id.  The veteran stated that he had lived 
in Texas all of his life.  (T. at 11).  He had never been 
outside of Texas in a cold climate.  Id.  When asked if he 
could describe any symptoms while in service, the veteran 
answered that he had had swelling and that he would lose 
toenails two to three times a year.  (T. at 12).  The 
veteran's service representative submitted additional medical 
records and had a waiver of consideration by the local agency 
confirmed on the record.  (T. at 10).

This additional medical evidence consists of a June 1999 VA 
podiatry consult and a July 1999 VA memorandum.  The June 
1999 podiatry consult reflects a diagnosis of hallux nail 
onychomycosis of a chronic nature.  It was noted that the 
veteran was followed by both Dermatology and Podiatry, in an 
attempt to relieve the veteran's painful fungal nail to left 
hallux.  The July 1999 VA memorandum, signed by a VA 
podiatrist, reflects the podiatrist's opinion that the 
veteran's fungal left hallux nail could be due to the 
veteran's frostbite in Korea.  It was noted that the veteran 
as being treated for onychomycosis by both Podiatry and 
Dermatology.


III.  Analysis

Upon review of the record, the Board finds sufficient 
evidence showing that the veteran experienced cold exposure 
while in service.  Having conceded that the veteran 
experienced cold exposure while in service, the Board 
consequently finds there to be an approximate balance of 
positive and negative evidence as to the veteran's in-service 
incurrence of frostbite.  In this respect, the Board notes 
the veteran's repeated reports of symptomatology as to his 
feet consistent with frostbite, see 38 C.F.R. Part 4, 
§ 4.104, Diagnostic Code 7122 (1998), and the current 
clinical evidence of record (the December 1995 VA examination 
and the March 1999 VA opinion) which provides diagnoses 
premised upon the veteran's reports of having had frostbite 
while in service.  Admittedly, in light of the veteran's 
reported symptomatology and the clinical evidence of record 
which accepts this symptomatology as evidence of the 
veteran's frostbite in service, the Board cannot distinguish 
between the veteran's cold exposure and his claims of having 
been diagnosed with frostbite while in service, a diagnosis 
unsupported by his service medical records.

The Board stresses VA regulation which states that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Here, there is nothing in 
the record to suggest that the veteran's circumstances of 
service were other than as described by the veteran at his 
video hearing before a Member of the Board.  Indeed, it was 
even noted in the veteran's service medical records that he 
was often in the field.  Apparently, then, the veteran spent 
a great deal of time out in the field and was, therefore, 
exposed to cold.

In effect, given that the clinical evidence of record does 
not distinguish between cold exposure and frostbite, the 
Board applies the doctrine of reasonable doubt as to the 
veteran's service incurrence of frostbite.  See 38 U.S.C.A. 
§ 5107(b).  The veteran's claim as to this issue is granted.

Having granted service connection for the veteran's 
frostbite, the Board must now allow service connection for 
the veteran's bilateral peripheral neuropathy of the lower 
extremities, in light of the clinical evidence of record 
which relates the veteran's peripheral neuropathy to his 
frostbite.  Specifically, it was noted in the March 1999 VA 
opinion that the veteran had no other known systemic disease 
that might cause peripheral neuropathy.  Accordingly, the 
veteran's claim as to this issue is granted.

ORDER

Service connection for frostbite, bilateral feet, is granted.

Service connection for bilateral peripheral neuropathy of the 
lower extremities, due to frostbite, is granted.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

